PER CURIAM.
Justin Hawkins petitions for writ of mandamus, alleging that the district court has unduly delayed implementing our instructions on remand in this court’s opinion in United States v. Hawkins, 104 Fed. Appx. 321 (4th Cir.2004) (unpublished). He seeks an order from this court directing the district court to act. Our review of the district court docket sheet reveals that *435the court entered its order on remand on October 6, 2004. Accordingly, because the district court has complied with our remand order, we deny the mandamus petition as moot. We grant Hawkins leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED